Citation Nr: 0927513	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1970, and has additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A February 2007 rating 
decision denied the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, and a May 2007 rating 
decision reopened the Veteran's previously denied claim of 
entitlement to service connection for a right knee condition 
on the basis that new and material evidence had been 
received.  The May 2007 rating decision also denied the 
Veteran's reopened claim of entitlement to service connection 
for a right knee condition.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right knee condition was previously denied in a May 
2006 Board decision.  The Veteran was notified of that 
decision but failed to perfect an appeal.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for a right knee condition received since 
the last final denial in May 2006 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran had a right medial meniscectomy prior to 
serving on active duty in March 1968, which was clearly 
exacerbated during his service.

4.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including service- 
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision that denied the Veteran's 
claim of entitlement to service connection for a right knee 
condition is final.  38 U.S.C.A. §§ 5104, 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
right knee condition.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  The Veteran's preexisting right knee condition was 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

4.  The Veteran's hypertension was not incurred in or 
aggravated by his active service, may not be presumed to have 
incurred in or have been aggravated by his active service, 
and is unrelated to his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5013A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition as to whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a right knee condition, 
and service connection for the same, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary and 
that deciding the appeal at this time, as to this issue only, 
is not prejudicial to the Veteran.

As to the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA to 
assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

As to the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, he was notified in a 
VCAA letter dated in October 2006, before the initial 
adjudication of the claim, of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

The October 2006 letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not required to make a decision on the 
Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  In this case, there is no medical 
evidence of record of an in-service event, injury, or disease 
as to hypertension.  Thus, there is no in-service event, 
injury, or disease that may be associated with the Veteran's 
current disability or persistent or recurrent symptoms of a 
disability, in this case, hypertension.  

The Veteran's service treatment records and all identified 
and authorized post-service treatment records relevant to the 
issues on appeal have been requested or obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for a right knee condition was previously 
denied in a May 2006 Board decision.  Although the RO, by a 
May 2007 rating decision, reopened the Veteran's previously 
denied claim on the basis that new and material evidence had 
been received, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for a right 
knee condition may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
January 2007, in the form of a claim of entitlement to 
service connection for a right knee condition.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in May 2006 consisted of the Veteran's 
claim of entitlement to service connection for a right knee 
condition, his service treatment records, and VA and private 
treatment records dated from September 1976 to February 2005.  
The Board found that the Veteran's service treatment records 
included notation of a medial meniscectomy prior to service.  
The Board found that the Veteran's service treatment records 
were silent for any evidence of an aggravation of his 
preexisting knee condition, and his claim of entitlement to 
service connection for a right knee condition was denied.  
The May 2006 Board decision was not appealed and became 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for a right knee condition in January 
2007.  Newly received relevant evidence since January 2007 
includes private treatment records dated in June 2005, VA 
treatment records dated from to March 2005 to May 2007, and 
the Veteran's own statements.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for a right knee 
condition received since the last final decision in May 2006 
is new in that it was not previously considered by agency 
decision makers, or cumulative or redundant of other evidence 
of record.  The evidence is also material in that it relates 
to an unestablished fact, specifically, aggravation during 
service of a preexisting right knee condition.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a right knee condition has been 
received, and such claim is reopened.

As the Board has determined that new and material evidence 
has been received as to the Veteran's claim of entitlement to 
service connection for a right knee condition, it is 
necessary to consider whether the Veteran would be prejudiced 
by the Board proceeding to a decision on the merits.  In this 
case, a letter dated February 2007 provided the Veteran with 
the laws and regulations pertaining to consideration of his 
claim of entitlement to service connection for a right knee 
condition on the merits.  Additionally, the Veteran provided 
arguments addressing his claim on the merits in his own 
statements.  Given that the Veteran had adequate notice of 
the applicable regulations, the Board finds that the Veteran 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) (defining "active duty") and (24) (defining "active 
military, naval, or air service") (West 2002); 38 C.F.R. § 
3.6(a) and (d) (2008); see Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998).  ACDUTRA is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including hypertension 
and arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  Presumptive 
periods, however, do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).  For those disorders that preexisted service and 
were worsened or "aggravated" during such service, a veteran 
may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A.      § 1153; 38 C.F.R. § 
3.306(a), (b) (2008).  Aggravation of a preexisting condition 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Right Knee Condition

The Veteran contends that his preexisting right knee 
condition, a right medial meniscectomy, was aggravated by his 
period of service. 

Report of Medical History, dated in February 1968 and 
conducted for the purpose of entry into service, indicates 
that the Veteran reported that the underwent a right medial 
meniscectomy in 1964.  

The balance of the Veteran's service treatment records is 
silent for any complaint, treatment, or diagnosis of a right 
knee condition during active service.
Thus, a disorder of the right knee was noted on the Veteran's 
service entrance physical examination, and he may be service-
connected for the same if there is evidence of worsening or 
aggravation during service.  38 U.S.C.A. §§ 1110, 1111, 1153.

The Veteran's private treatment records dated in June 2005 
indicate that he complained of right knee pain.  The Veteran 
reported that the onset of such pain was years ago, without 
acute injury.  The Veteran reported that he underwent a 
meniscectomy prior to entering the military and that he was 
symptom-free until after his period of service.  The Veteran 
reported that he was involved in a lot of running, jumping, 
and lifting, as were all soldiers.  The Veteran was diagnosed 
with primary localized osteoarthrosis, lower leg.  The 
physician stated that it is certain that the Veteran had a 
preexisting problem with his right knee, post-meniscectomy, 
which was exacerbated by military duty.  The physician noted 
that ancillary personnel completed the Veteran's chart as to 
his past medical history and review of systems, and that he 
reviewed the same.  

The Board finds that a grant of service connection for a 
right knee condition is warranted because a right medical 
meniscectomy was specifically identified prior to the 
Veteran's entry into service.  Further, the Veteran's private 
physician offered a probative opinion that it is certain that 
he had a preexisting problem with his right knee which was 
exacerbated by military duty.  These facts and the doctrine 
of reasonable doubt provide a proper basis for granting 
service connection. 

Accordingly, resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that entitlement to service 
connection for a right knee condition should be granted.


Hypertension

The Veteran contends that his hypertension developed as a 
result of his service-connected diabetes mellitus.  
Specifically, in his February 2008 Substantive Appeal, the 
Veteran asserts that his hypertension was diagnosed while 
obtaining treatment for congestive sleep apnea, subsequent to 
his diabetes mellitus diagnosis.  The Veteran further asserts 
that he recalls that the VA treatment provider, at the time 
of the above-described treatment for congestive sleep apnea, 
noted that his hypertension was secondary to diabetes 
mellitus. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. § 
4.104, Note (1) (2008).

Report of Medical Examination, dated in February 1968 and 
conducted for the purpose of entry into service, indicates 
that the Veteran's blood pressure was 124/70.  The 
examination is silent as to a diagnosis of hypertension.  
Report of Medical History, dated at that time and completed 
by the Veteran, indicates that the Veteran reported a history 
of high or low blood pressure.  The examiner noted that the 
Veteran described dizziness with standing.  

The balance of the Veteran's service treatment records is 
silent for any complaint, treatment, or diagnosis of 
hypertension.

As hypertension was not diagnosed in service and for many 
years until 2004, as further discussed below, the Board finds 
that chronicity in service is not established in this case.  
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).

In September 2003, the Veteran underwent VA examination in 
order to evaluate his service-connected diabetes mellitus.  
The examiner noted that the Veteran's treatment records 
included record of some degree of blood pressure elevation, 
without a diagnosis of hypertension.  The examiner noted that 
the Veteran was normotensive at the time of the examination, 
and hypertension was not diagnosed at that time.  

The first clinical evidence of a diagnosis of hypertension is 
dated in October 2004. VA treatment records dated at that 
time indicate that the Veteran sought treatment for sleep 
apnea.  The Veteran's blood pressure was 158/84.  Record of 
this instance of treatment is silent for any notation as to 
the Veteran's diabetes mellitus, and any relationship between 
diabetes mellitus and hypertension.   

There is no medical evidence of record indicating that any of 
the Veteran's treatment providers found a relationship 
between his hypertension and his period of active service, or 
his service-connected diabetes mellitus.

The first clinical evidence of record of a diagnosis of 
hypertension is dated in October 2004, approximately 34 years 
after his separation from service.  Given the length of time 
between his separation from service and the initial 
diagnosis, more than one year, the Veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's hypertension.  
Thus, service connection for hypertension is not warranted on 
a direct basis.

The evidence of record does not support a finding in favor of 
granting service connection for hypertension on a secondary 
basis.  There is no probative evidence establishing a medical 
nexus between the Veteran's hypertension and his service- 
connected diabetes mellitus.  Accordingly, service connection 
for the Veteran's hypertension is not warranted on a 
secondary basis.

To the extent that the Veteran ascribes his current disorder 
to a service-connected disability, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  The Veteran is competent to report 
that he has been told of a diagnosis of hypertension, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  Thus, the Veteran's lay assertions 
are not competent or sufficient. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).


















	(CONTINUED ON NEXT PAGE)





In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, including his service-connected diabetes 
mellitus.  As the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hypertension, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The previously denied claim of entitlement to service 
connection for a right knee condition is reopened.

Service connection for a right knee condition is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


